Citation Nr: 1429979	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-30 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Whether non-service connected disability pension was correctly terminated effective from January 1, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to June 1977, and from January 1997 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of VA Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania, which terminated the Veteran's non-service connected pension due to excessive countable income, effective January 1, 2010.  

In a VA Form 9 filed in May 2012, the Veteran requested a videoconference hearing before a member of the Board.  After a hearing was scheduled, in November 2013, he requested that this hearing be canceled.  The Board notes that the jurisdiction of this claim was transferred to the RO in Atlanta, Georgia.  

The Board also notes that review of the Veteran's Virtual VA efolder shows that his disability pension benefits were reopened/reinstated, effective February 1, 2011.  


FINDING OF FACT

Effective January 1, 2010, the Veteran's annualized countable annual income for VA pension purposes exceeded the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits were not met effective from January 1, 2010 to January 31, 2011.  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Herein, the Veteran's claim has been denied due to excessive income.  The facts are not in dispute, and the case turns on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

II. Factual Background and Analysis

By January 2006 rating decision, the Veteran was granted entitlement to nonservice-connected pension benefits, effective June 1, 2005.  At that time, he reported no income and he had no dependents. 

The Veteran's appeal arises from a February 2011 VARIOC determination that his income exceeded the maximum annual disability pension limit.  Basic entitlement to such pension exists if, among other things, the veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.3(a)(3), 3.23(a),(b),(d)(4); 38 U.S.C.A. § 1521(a), (b).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23. 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c). 

Under 38 C.F.R. § 3.272 , the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  The Board notes that unemployment compensation is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

Herein, the Veteran is essentially disputing the validity of the debt created (by the termination of his non-service connected pension benefits from January 2010 through January 2011).  However, regardless of the outcome of this decision, the record reflects that the Veteran had previously requested, and was granted by the COWC, in a decision dated in May 2011, a waiver of payment of this debt (in the amount of $4,144).  The Board also notes, that as indicated above, the Veteran's non-serviceconnected pension benefits were reinstated effective February 1, 2011.

Turning to the facts of this case, the Board notes that in June 2005, the Veteran filed a claim for non-service connected pension benefits.  At that time it was noted that his pension benefits were previously terminated because he had returned to work.   At that time, he reported having no dependents and $0 in income.  He reported having $2,500 in dental expenses. 

By January 2006 rating decision, the Veteran was granted entitlement to non-service connected pension benefits, effective from July 1, 2005, based on his report of $0 in income and having no dependents.  By letter dated in March 2006, the Veteran was advised of this award of disability pension, as well as that the award was based on countable annual income of $0 from July 1, 2005.  The Veteran was also advised that the rate of VA pension depended on his income, and that he must notify the RO immediately if income was received from any source and also report any changes in income.  

Thereafter, based on an Eligibility Verification Report filed by the Veteran in February 2011, in which he reported additional income, including $12,288 in unemployment compensation income and $182 in other income, by decision dated in February 2011, the VAROIC terminated the Veteran's pension benefits effective January 1, 2010.  The Veteran appealed this decision, and has maintained that he was not employed and received no income in 2010.  

Of record are copies of the Veteran's tax documents from 2010 confirming he received such income.  In a Form 1099-G (Certain Government Payments), issued by Georgia Department of Labor, it was noted that Veteran received $12,288 in unemployment compensation.  The Veteran indicated that this was unemployment insurance from 2009 that was transferred to 2010.  In a W-2 (Wage and Tax Statement 2010), it was noted that the Veteran received $182.20.  The Veteran indicated that this was the amount he was paid for sick leave in 2009.  

For the year in question, effective December 1, 2010, the MAPR for a veteran with no dependents was $11,830.  See 38 C.F.R. § 3.23(a); M21-1, Part I, Appendix B. 

Despite the Veteran's contentions to the contrary, review of the record and the income tax documents showing he received income in the amount of $12,470.20 in 2010 (from unemployment compensation and payment for sick leave) as a single individual, effective from January 1, 2010, this income exceeds the MAPR.  The Board also notes that the Veteran has not indicated that he had any unreimbursed medical expenses (in excess of five percent of the MAPR) to be excluded from countable income for 2010.  Therefore, from January 1, 2010, the Veteran's reported annual income has exceeded the MAPR as established by Congress.  While the Board can certainly empathize with any financial difficulty the Veteran experienced during that time, he is unfortunately not entitled to payment of VA pension benefits because his income exceeded the statutory limit, effective from January 1, 2010. 

Although recognizing the Veteran's honorable active service, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department. 38 U.S.C.A. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA pension benefits when a veteran's income exceeds certain levels.  The Court has held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the Veteran's income in 2010 exceeded the statutory limits, he is not legally entitled to payment of pension benefits.  Thus, his claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Effective from January 1, 2010, the Veteran's income exceeded the maximum allowable pension rate; thus, his non-service connected pension benefits were properly terminated and the appeal is denied. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


